Citation Nr: 1546436	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  10-45 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is required for further development concerning the Veteran's claim of entitlement to service connection for skin cancer.  Specifically, the Board finds that a VA examination is required to properly adjudicate the Veteran's claim on appeal.  Additionally, the Veteran's representative, Massachusetts Department of Veterans Services, must be afforded the opportunity to review the claims file and submit evidence and/or argument in support of the Veteran's claim on appeal.  

VA must provide a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R. § 3.159(c)(4)(i) (2015).  When deciding whether an examination or opinion is necessary, the Secretary shall consider the evidence of record, "taking into consideration all information and lay or medical evidence (including statements of the claimant)."  38 U.S.C.A. § 5103A(d)(2) (West 2014).  

Private treatment records document the Veteran's current skin cancer disability.  

Service treatment records do not document specific complaints, treatment, or diagnosis of skin cancer during active service.  However, the Veteran is competent to report that he was exposed to the sun during active service, see Layno v. Brown, 6 Vet. App. 465 (1994); moreover, he has provided consistent and credible testimony regarding his sun exposure during active service.  Additionally, service personnel records confirm that the Veteran served in Vietnam; therefore, his exposure to herbicides is presumed.  

Furthermore, the Veteran submitted a March 2007 private medical opinion from his treating physician which reports that the Veteran has had precancers (actinic keratosis), a melanoma, and a basal cell carcinoma, all of which are all sun-related conditions.  The private physician concluded that sun exposure in Vietnam may have contributed to such conditions.  Given the inherent speculation in the private physician's opinion, this evidence is insufficient upon which to base a grant of service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

However, the private medical opinion does provide at least some indication that the Veteran's current skin cancer may be associated with his active service.  As such, the Board finds that a remand is necessary to obtain a VA examination and thorough medical opinion regarding the etiology of the Veteran's skin cancer.  38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.  

Finally, it appears that to date, the Veteran's representative, Massachusetts Department of Veterans Services, has not been afforded the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, or its equivalent, on the Veteran's behalf regarding his claim on appeal.  The purpose of VA Form 646 is to give a claimant's representative the opportunity to review an appeal and submit a statement regarding the appeal prior to certification to the Board.  VA Adjudication Procedure Manual (M21-1MR), Part I, Chapter 5, Section F, Paragraph 25.b  As a state service organization, Massachusetts Department of Veterans Services is not located within the Board's offices, and therefore, upon remand, Massachusetts Department of Veterans Services must be afforded the full opportunity to review the claims file and submit evidence and/or argument in support of the Veteran's claim on appeal.  See 38 C.F.R. § 20.600 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran's representative, Massachusetts Department of Veterans Services, an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case.  If the representative chooses not to complete a VA Form 646 or its equivalent, clearly document the same within the claims file.  

2.  Schedule the Veteran for a VA dermatology examination regarding his claim of entitlement to service connection for skin cancer.  The examiner is asked to provide an opinion as to the existence of any current skin cancer and whether any such disability is at least as likely as not (a 50 percent or greater probability) related to the Veteran's active service, to include his competent reports of sun exposure and his presumed herbicide exposure in Vietnam.  

The entire claims file and a copy of this Remand must be made available to and reviewed by the VA examiner, and the examination report should indicate that such a review occurred.  

A thorough rationale must be provided for any opinion rendered, with necessary citation to specific evidence within the claims file.  If the VA examiner cannot provide an opinion with resorting to speculation, the examiner must so state and then provide a complete rationale for why the requested opinion would require such speculation.  

3.  After the above, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not fully granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow a reasonable opportunity to respond before returning the file to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




